Per Curiam:
The appellant was indicted and convicted in the court be*456low, for maintaining a nuisance by the obstruction of a public highway. He erected a fence upon what the jury have found to be a part of the public highway. That he did so upon the honest belief that the fence was upon his own ground, is very clear. The trouble probably arises from the fact that the road on the ground, the visibly traveled road, does not conform in all respects to the road as shown upon the plan as returned by the jury appointed to straighten it. His contention may be true, that the supervisor has not followed the plan accurately, and that the road ought to be somewhere else. But we cannot decide such a question in this proceeding. If it was not properly located, there is an orderly way to have any such error corrected. But the traveled road, as laid out by the township authorities, cannot be interfered with by placing an obstruction thereon. The inconveniences to the public by permitting such a course are obvious. We therefore think the learned judge below was right in rejecting the testimony referred to in the first specification. It would not have thrown any light upon the case. The question was one of the obstruction of the traveled road. We think the commonwealth’s third point was properly affirmed, and the defendant’s ninth point was properly rejected.
Judgment affirmed.